DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Response to Arguments
Applicant’s arguments, see pg. 14-19, filed 07/07/2021, with respect to the 35 U.S.C. §112(b) rejection of claim 9 have been fully considered and are persuasive.  The 35 U.S.C. §112(b) rejection of claim 9 has been withdrawn.  
Applicant’s arguments with respect to claim(s) 1, 6, 12, and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Examiner notes Ozkan teaches determining the distance to an object to determine if the vehicle is in a garage, and therefore would read on the claimed language.  The Examiner contends that determining that the vehicle is inside is done before the confirmation step and therefore does not require user input.  The later use of user impute is not precluded from the claims.

Election/Restrictions
Due to the amendment claims 1, 6, 12, and 13 are currently being examined. Claims 3 and 8 were not elected in the response filed 4/25/2019 and therefore are not being examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 6, 12, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims uses alternative language, however different version of alternative language would not work together (i.e. turning the heater on if it is hot in the vehicle). Therefore it is unclear how the system described in the claims actually works.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0126950 (Alderman et al.) in view of US 2016/0053699 (Ozkan) and US 2008/0117079 (Hassan).
With respect to claims 1, 12, and 13
Alderman discloses: A computer-implemented method/system (see at least Fig 1; #112, #115, and #118; and ¶0024-27), comprising, by at least one processor: 
one or more presence sensors (see at least Fig 2 and 7; #210, #211, and #218; and ¶0044-46; Discussing that alert system controller #206 receives signals from sensors that detect the presence of a person.) 
one or more environment sensors (see at least Fig 2 and 7; #210; and ¶0047; Discussing that the controller #206 is connected to heat sensor #210.); 
a memory (see at least Fig 1; #118 and #115; and ¶0026; Discussing #118 host a software application #115.); and 
at least one processor coupled to the memory and configured to (see at least Fig 1; #118 and #115; and ¶0025-26): 
in response to determining an ignition of a vehicle as being turned off (see at least Fig 7; #701; and ¶0073-75), determining an RFID fob reader of the vehicle as being unable to detect a presence of a key fob, or determining a lack of weight in a driver seat of the vehicle (see at least Fig 2; #208; and ¶0043; Discussing the use of capacitive sensors.), activating a system (see at least Fig 7; #701; and ¶0073-75); in response to the activating of the system,
continuously receive one or more signals from one or more presence sensors in the vehicle (see at least Fig 2 and 7; Discussing that alert system controller #206 receives signals from sensors that detect the presence of a person.), wherein the one more presence sensors comprise one or more carbon dioxide sensors, one or more ultrasonic sensors, one or more microwave sensors, one or more rear seat weight sensors, and one or more microphones (see at least Fig 2; #211 and #215; and ¶0044-46; Discussing using a carbon dioxide sensor and or capacitive sensors to detect a person or animal.); 
analyze each of the one or more signals from the one or more presence sensors to detect a presence of a person or and animal inside the vehicle by(see at least Fig 2; #208, #215, and #211; and ¶0044-46; Discussing that the sensors detect the presence of a person or pet in the vehicle.):
periodically measuring signals from the one or more presence sensors (see at least Fig 2; #211 and ¶0045-46; Discussing determining if the CO2 in the vehicle is raising.  The Examiner notes that this would mean different measurements are being compared.);
comparing the measured signals from the one or more presence sensors to previously measured signals for each of the one or more presence sensors (see at least Fig 2; #211 and ¶0045-46; Discussing determining if the CO2 in the vehicle is raising.  The Examiner notes that in order to determine if the level is raising different measurements at different times would be compared.); 
monitoring an internal temperature of the vehicle via one or more temperature sensors (see at least Fig 2; #210; ¶0032 and ¶0047);
receive one or more signals from one or more environment sensors on the vehicle (see at least Fig 2 and 7; #210 and #211; and ¶0046-47; Discussing that the controller #206 is connected to heat sensor #210.), wherein a subset of the one or more environment sensors comprise one or more toxic gas sensors (see at least Fig 2; #211; and ¶0009 and ¶0046); 
analyze the one or more signals from the toxic gas sensors (see at least Fig 2; #211; and ¶0009 and ¶0046) to detect a dangerous environmental condition (see at least Fig 4 and 7; #402; and ¶0056; Discussing determining if there is a critical situation.) by:
periodically measuring signals from the one or more toxic gas sensors (see at least Fig 2; #211 and ¶0045-46; Discussing determining if the CO2 in the vehicle is raising.  The Examiner notes that this would mean different measurements are being compared.);
in response to comparing the measured signals from the one or toxic gas sensors (see at least Fig 2; #211; and ¶0009 and ¶0046) to previously measured signals from the one or more toxic gas sensors (see at least Fig 2; #211 and ¶0045-46; Discussing determining if the CO2 in the vehicle is raising.  The Examiner notes that in order to determine if the level is raising different measurements at different times would be compared.) detecting an increase in an amount of toxic gas inside the vehicle in response to the comparison (see at least Fig 2; #211 and ¶0045-46; Discussing determining if the CO2 in the vehicle is raising.  The Examiner notes that this would mean different measurements are being compared.);
determining a presence of the dangerous environmental condition (see at least Fig 2 and 7; #211 and #708; and ¶0045 and ¶0077; Discussing determining if the temperature inside the cabin breaches a threshold and if there is a dangerous rise in CO2.) 
determine that both the presence of a person or animal has been detected inside the vehicle (see at least Fig 7; #707; and ¶0076; discussing determining if a child or pet is left in the vehicle.) and a dangerous environmental condition has been detected (see at least Fig 7; #708; and ¶0077; Discussing determining if the temperature inside the cabin breaches a threshold.); 
activate one or more vehicle systems that mitigate the dangerous environmental condition (see at least Fig 2 and 12; #1100 and #1201-03; and ¶0110; Discussing lowering a window or deploying a shade to alleviate a dangerous heat condition); and
 sending an alert to one or more predetermined recipients (see at least Fig 2, 4, and 7; #113, #709, 713, and #715; and ¶0078 and ¶0081; Discussing sending an alert), 
wherein the alert comprises at least two of: information associated with the vehicle, a location of the vehicle, a user-defined description of the vehicle and information associated with the dangerous environmental condition (see at least Fig 1 and 7; #715; and ¶0008, ¶0052, and ¶0081; Discussing sending the vehicle location if there is an emergency. The Examiner further notes that information associated with the vehicle would include a location of the vehicle and a user-defined description of the vehicle.). 
wherein the alert comprises an SMS text message, a pre-recorded or computer-generated voice call or voicemail, or a mobile push notifications through a mobile application (see Discussing sending an alert.).
Alderman does not specifically teach:
detecting an increase in an amount of toxic gas outside the vehicle in response to the comparison
one or more surroundings sensors
receive one or more signals from one or more surroundings sensors on the vehicle, 
wherein a subset of the one or more surroundings sensors comprise one or more proximity sensors that detect a distance to another object; and
wherein the one or more proximity sensors comprise a camera and at least one of a sonar sensor, a radar sensor, and a LiDAR sensor 
analyze the one or more signals from the one or more proximity sensors to determine whether the vehicle is in an enclosed space without any user input; 
However Ozkan teaches:
detecting an increase in an amount of toxic gas outside the vehicle in response to the comparison (see at least Fig 1; #34 and #36; and ¶0020-26);
one or more surroundings sensors (see at least Fig 14, 15, 19, and 20; and #50; and ¶0041-42; Discussing determining the distance from monitor #30.);
receive one or more signals from one or more surroundings sensors on the vehicle (see at least Fig 14, 15, 19, and 20; and #50; and ¶0041-42; Discussing determining the distance from monitor #30.), 
wherein a subset of the one or more surroundings sensors comprise one or more proximity sensors that detect a distance to another object (see at least Fig 14, 15, 19, and 20; and #50; and ¶0041-42; Discussing determining the distance from monitor #30.); 
analyze the one or more signals from the one or more proximity sensors to determine whether the vehicle is in an enclosed space without any user input (see at least Fig 14,15, 19, and 20; and #50; and ¶0041-43; Discussing determining if the vehicle is inside or outside a garage.  Also see 112 above);
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Alderman by receiving one or more signals from one or more surroundings sensors on the vehicle; and analyzing the one or more signals from the one or more surroundings sensors to determine whether the vehicle is in an enclosed space, and determining that a dangerous environmental condition exists based on the analyzing the one or more signals from the one or more environment sensors and surroundings 
The combination of Alderman and Ozkan does not specifically teach
wherein the one or more proximity sensors comprise a camera and at least one of a sonar sensor, a radar sensor, and a LiDAR sensor 
However Hassan teaches:
wherein the one or more proximity sensors comprise a camera (see at least Fig 1 and 2; #22 and #33; and ¶0026; The Examiner notes that in figure 1 element 30 is labeled as the HVAC system but described in the specification as the camera. additionally element 22 is labeled as an imaging sensor.) and at least one of a sonar sensor, a radar sensor, and a LiDAR sensor (see at least Fig 1 and 2; #24 and #54; and ¶0028-29;  The Examiner notes that #54 does not appear in the figures, however #24 is labeled as a non-imaging sensor which is what element #54 is referred to in the specification.).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Alderman and Ozkan to determine if the vehicle is within a enclose area using a camera and at least one of a sonar sensor, a radar sensor, and a LiDAR sensor as taught by Hassan because doing so would allow the system to help prevent a dangerous condition (see Hassan ¶0026).  Thus making the system safer. 
With respect to claim 6
Alderman teaches: 
wherein the one or more vehicle systems that mitigate the dangerous environmental condition are selected from the group consisting of: a ventilation system (see at least Fig 11; #1102; and 40087 and 40107; Discussing opening a sunroof.), an air conditioning system (see at least Fig 11; #1100; 40087 and 90114; Discussing use of a cooling system.), a heating system (see at least Fig 11; #1100; (0087, 40110, and 40113; Discussing use of a heater.), and a window control system (see at least Fig 11; #1102; and 40087, 40107, and 40110; Discussing opening a window.).
With respect to claim 13
Alderman discloses: A tangible computer-readable device having instructions stored thereon that, when executed by at least one computing device, causes the at least one computing device to perform operations (see at least Fig 1; #112, #115, and #118; and ¶0024-27) comprising: 
receiving one or more signals from one or more presence sensors in a vehicle (see at least Fig 2 and 7; #210, #211, and #218; and ¶0044-46; Discussing that alert system controller #206 receives signals from sensors that detect the presence of a person.); 
analyzing the one or more signals from the one or more presence sensors to detect the presence of a person or animal inside the vehicle (see at least Fig 2; #208, #215, and #211; and ¶0044-46; Discussing that the sensors detect the presence of a person or pet in the vehicle.); 
receiving one or more signals from one or more environment sensors on the vehicle (see at least Fig 2 and 7; #210; and ¶0047; Discussing that the controller #206 is connected to heat sensor #210.), wherein a subset of the one or more environment sensors comprises one or more toxic gas sensors (see at least Fig 2; #211 and ¶0045-46; Discussing measuring the CO2 in the vehicle.);    
analyzing the one or more signals from the one or more toxic gas sensors to detect a dangerous environmental condition by (see at least Fig 4 and 7; #402; and ¶0056; Discussing determining if there is a critical situation.):
 periodically measuring signals from the one or more toxic gas sensors (see at least Fig 2; #211 and ¶0045-46; Discussing determining if the CO2 in the vehicle is raising.  The Examiner notes that this would mean different measurements are being compared.);
comparing the measured signals from the one or toxic gas sensors to previously measured signals from the one or more toxic gas sensors (see at least Fig 2; #211 and ¶0045-46; Discussing determining if the CO2 in the vehicle is raising.  The Examiner notes that in order to determine if the level is raising different measurements at different times would be compared.); and
detecting an increase in an amount of toxic gas inside the vehicle in response to the comparison (see at least Fig 2; #211 and ¶0045-46; Discussing determining if the CO2 in the vehicle is raising.  The Examiner notes that this would mean different measurements are being compared.); 
determining that both the presence of a person or animal has been detected inside the vehicle (see at least Fig 7; #707; and ¶0076; discussing determining if a child or pet is left in the vehicle.) and a dangerous environmental condition has been detected (see at least Fig 7; #708; and ¶0077; Discussing determining if the temperature inside the cabin breaches a threshold.); 
activating one or more vehicle systems that mitigate the dangerous environmental condition (see at least Fig 2 and 12; #1100 and #1201-03; and ¶0110; Discussing lowering a window or deploying a shade to alleviate a dangerous heat condition) wherein the one or more vehicle systems comprises a vehicle window control system (see at least Fig 11; #1102; and ¶0087, ¶0107, and ¶0110; Discussing rolling down a window.); and 
sending an alert to one or more predetermined recipients (see at least Fig 2, 4, and 7; #113, #709, 713, and #715; and ¶0078 and ¶0081; Discussing sending an alert) wherein the alert comprises a location of the vehicle (see at least Fig 1 and 7; #715; ¶0008, ¶0052, and ¶0081; Discussing sending the vehicle location if there is an emergency.).
Alderman does not specifically teach:
receive one or more signals from one or more surroundings sensors on the vehicle that monitor areas around the vehicle wherein a subset of the one or more surroundings sensors comprise one or more proximity sensors that detect a distance to another object; 
analyze the one or more signals from the one or more surroundings and the one or more proximity sensors to determine whether the vehicle is in an enclosed space;
determine that a dangerous environmental condition exists based on the analyzing the one or more signals from the one or more environment sensors and surroundings sensors.
However Ozkan teaches:
one or more surroundings sensors (see at least Fig 14, 15, 19, and 20; and #50; and ¶0041-42; Discussing determining the distance from monitor #30.)
receive one or more signals from one or more surroundings sensors on the vehicle (see at least Fig 14, 15, 19, and 20; and #50; and ¶0041-42; Discussing determining the distance from monitor #30.), that monitor areas around the vehicle wherein a subset of the one or more surroundings sensors comprise one or more proximity sensors that detect a distance to another object (see at least Fig 14, 15, 19, and Discussing determining the distance from monitor #30.); 
analyze the one or more signals from the one or more surroundings and the one or more proximity sensors to determine whether the vehicle is in an enclosed space (see at least Fig 14,15, 19, and 20; and #50; and ¶0041-43; Discussing determining if the vehicle is inside or outside a garage.  Also see 112 above);
determine that a dangerous environmental condition exists based on the analyzing the one or more signals from the one or more environment sensors and surroundings sensors (see at least Fig 14, 15, 19, and 20; and #50; and ¶0041-43; Discussing stopping the engine if the vehicle is inside.).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Alderman by receiving one or more signals from one or more surroundings sensors on the vehicle; and analyzing the one or more signals from the one or more surroundings sensors to determine whether the vehicle is in an enclosed space, and determining that a dangerous environmental condition exists based on the analyzing the one or more signals from the one or more environment sensors and surroundings sensors as taught by Ozkan, because doing so would prevent a dangerous amount of carbon dioxide (see at least Ozkan ¶0002).  Thus making the system safer. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F WHALEN whose telephone number is (571)270-7747. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL F. WHALEN
Examiner
Art Unit 3665



/M.F.W./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665